CALDWELL, Circuit Judge
(dissenting). The boy was in a stock car in charge of a mare. The mare was transferred from a car of an eastern railroad company into a car of the defendant railroad company at Joliet, Ill. The boy and mare were carried in the defendant’s car from that place to the place where the train was wrecked. Between Joliet and the place of the wreck the train had changed crews three times. On this state of facts it was quite irrelevant *214whether the conductor on the train at the time it was wrecked had seen the boy a few minutes before the wreck occurred or at any time. The boy’s relation to the defendant railroad company had been established before this conductor look charge of the train. The instruction of the court quoted in the opinion of the majority did not relate to the circumstance of the boy seeing the conductor a few minutes before the wreck, but to what had taken place prior to that time, and long before the conductor, who was killed in the wreck, had anything to do with the train. At leant two conductors and crews had preceded him in the conduct of the train before he came on duty. The conductor- was killed in the wreck, and the offer was to prove that he “was not at the car containing the boy and the horse at any time after the train left Eldon.” This was an offer to prove a mere conclusion. It was not an offer to prove any fact or facts from which the conclusion might be deduced, as, for instance, that the witness and conductor were constantly together from the time the train left Eldon to the place of the wreck, and that during that time they did not go to the car containing the boy and mare. No fact was offered to be proved which would tend to show the conductor had not gone to that car.
The same remark applies to I he offer to prove the conductor “did not know of the boy’s presence in the car.” This was calling for the mere opinion of the witness about a matter obviously not within his knowledge. How was it possible that he should know what the dead conductor knew about the boy’s presence in the car? The conductor may have had full i nformation of the boy’s presence in the car- from the conductor who preceded him, or in many other ways. The court below was undoubtedly right in excluding the proffer of testimony upon the ground that it was irrelevant and immaterial and upon the further ground that it was an offer- to prove mere conclusions and opinions of the witness and not facts. Upon-the evidence, the judgment was right, and should be affirmed.